Citation Nr: 1540331	
Decision Date: 09/21/15    Archive Date: 10/02/15

DOCKET NO.  10-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for bilateral pes planus. 

2.  Entitlement to service connection for a gastrointestinal disability. 

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus. 

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2008 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In the September 2008 rating decision, the RO denied entitlement to service connection for a gastrointestinal disability, bilateral hearing loss, tinnitus, bilateral pes planus, and an acquired psychiatric disorder, to include PTSD.  In the September 2010 rating decision, the Decision Review Officer (DRO) granted service connection for bilateral pes planus and assigned a noncompensable disability rating from January 21, 2008, and a 10 percent disability rating from May 14, 2008.  In a September 2014 rating decision, the RO increased the bilateral pes planus disability rating to 10 percent, effective January 21, 2008.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






REMAND

A.  Bilateral Pes Planus

In this case, the Veteran has been assigned a 10 percent disability rating throughout the appeal period.  Notably, the Veteran has never been afforded a VA examination to evaluate the severity of her bilateral pes planus.  Rather, the Veteran's bilateral pes planus disability rating was based on a May 2008 VA podiatry outpatient record.  Although, the Veteran's treatment records and submitted statements reflect complaints of bilateral foot pain and burning sensations, treatment records are only current through 2009.  Given the potential of worsening, and because there is insufficient evidence upon which the Board can assess the current severity of the Veteran's bilateral pes planus, the Board finds that a new examination is necessary.  Allday v. Brown, 7 Vet. App. 517 (1995); Caffrey v. Brown, 6 Vet. App. 377 (1994).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  Upon remand, the AOJ should obtain complete treatment records since April 2009.  38 C.F.R. § 3.159 (c).

B.  Gastrointestinal Disability

The Veteran contends that her gastrointestinal disability is due to her military service, alternatively, and her non-service connected acquired psychiatric disorder, to include PTSD.  See Veteran's claim dated January 2008.  

Service treatment records (STRs) document complaints of abdominal pain.  See, e.g., STR dated November 1975.

Post-service medical evidence, as early as 1998, document the Veteran's complaints of gastric problems with abdominal pain.  See, e.g., VA treatment records dated April 1988 and April 2005.  The Veteran was diagnosed with gastroesophageal reflux disease (GERD) in August 2005.  

As to a medical nexus, in August 2004, a private medical doctor opined that the Veteran's gastrointestinal disability is related to her military service.  The private medical doctor reasoned that her "problems" first occurred during her active military service.  

In sum, the Board finds that there still remain questions as to the etiology of the Veteran's gastrointestinal disability.  Notably, the August 2004 private opinion is vague, as he fails to specify a diagnosis and does not provide an adequate rationale as to how the Veteran's gastrointestinal disability is related to service.  Additionally, the Veteran has not been afforded a VA examination.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Therefore, a remand of this matter is required.  See 38 U.S.C.A. § 5103 A (d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006);see Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

C.  Bilateral Hearing Loss and Tinnitus

The Veteran contends that she incurred bilateral hearing loss and tinnitus due to in-service noise exposure.  See Veteran's claim dated January 2008.  Specifically, she asserts that she sustained acoustic trauma due to artillery and gunfire noise while on field duty at a gun range. 

Audiological evaluations conducted at the Veteran's August 1974 entrance examination yielded normal findings for VA purposes.  Audiological evaluations were not reported during the Veteran's April 1978 separation examination.  

Post-service medical evidence document the Veteran's complaints of hearing loss and ringing in the ears.  See, e.g., VA audiological consultation dated May 2008.  Some VA treatment reports document normal bilateral hearing, while others document mild hearing loss at 3,000 and 6,000 hertz.  See, e.g., VA treatment neurology consultation dated May 2008 and VA audiological consultation dated May 2008.  

Despite the Veteran's complaints of hearing loss and tinnitus since service, she has not been afforded a VA examination.  The Board finds that VA's duty to obtain an examination as to the nature and etiology of any current hearing loss and tinnitus has been triggered.  Such an examination is needed to determine whether the Veteran indeed has current tinnitus and hearing impairment as defined by VA and to obtain a medical opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

D.  Acquired Psychiatric Disorder, to include PTSD

The Veteran submitted additional pertinent evidence in January 2011 and February 2011 that was not accompanied by a waiver of initial RO consideration.  Moreover, the Board cannot accept this evidence without a waiver pursuant to 38 U.S.C.A. § 7105(e), as that provision only applies to cases in which a substantive appeal was filed after February 2, 2013, and in this case the Veteran's substantive appeal was filed in September 2010.  Accordingly, readjudication of the claim by the AOJ is required.  See 38 C.F.R. § 20.1304(c) (2015).  

Also on remand, any outstanding relevant medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2015); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  All such available documents should be associated with the claims file.

2.  Obtain records of treatment that the Veteran may have received at any VA health care facility since April 2009. 
All such available documents should be associated with the claims file.

3.  Schedule the Veteran for a VA examination to determine the current severity of her service-connected bilateral pes planus.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should provide an opinion whether the Veteran's bilateral pes planus is mild, moderate, severe or pronounced, and should indicate whether there is evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, any indication of swelling on use and/or characteristic callosities.  In addition, the examiner should indicate whether there are symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.  The examiner should state whether the symptoms of pes planus are improved by orthopedic shoes or appliances.

The examiner should address the impact of the service-connected bilateral pes planus upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.

A rationale for all opinions expressed should be provided.  If the examiner is unable to provide an opinion as the questions above, he/she should state the reasons therefore.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of a gastrointestinal disability.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated studies should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current gastrointestinal disability, to include GERD, had its onset during military service or is otherwise related to service, including the various treatments for abdominal pain during service.  

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

5.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of her bilateral hearing and tinnitus.  

Whether the Veteran has a right ear hearing loss disability for VA compensation purposes; and if so

The examiner should determine whether the Veteran has tinnitus and/or bilateral hearing loss disability for VA compensation purposes; and if so

Whether it is at least as likely as not (50 percent or greater probability) that current hearing loss or tinnitus had its/their onset during service or is otherwise related to service, to include reported in-service noise exposure.

The examiner should also address the Veteran's lay testimony regarding her hearing acuity and tinnitus symptomatology since service.  The medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since service should be set forth in detail.

The examiner must provide a rationale for each opinion given.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

6.  Thereafter, readjudicate the issues on appeal, specifically considering the January 2011 Income Administration's examination report and the Veteran's February 2011 PTSD stressors statements regarding the acquired physiatric disorder, to include PTSD claim.  If the benefits sought on appeal remain denied, provide the Veteran and her representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



